Title: To George Washington from Joseph Jones, 7 August 1780
From: Jones, Joseph
To: Washington, George


					
						Dear Sr
						[Philadelphia, 7 Aug. 1780]
					
					Your Letter to Col. Harrison turns out as I expected before I received your full information. If the whole had been read and attended to it was impossible to put any other construction on your manner of treating the Subject than to convince your correspondent of the absolute necessity of great exertions this Campaign; while we had a promising prospect before us, least by remissness and delay we should find our ally as well as ourselves embarrassed with greater difficulties than at present and I very sincerely wish, should this Summer pass away without some signal advantage gained on our part we may not find your conjectures verified in event. I have my hopes we shall yet be able to do something important upon the arrival of the French reinforcement as I presume their Fleet will then command the Water without which I confess I have no sanguine expectations with the command of the water the enterprise

may be successfull. Mr Bingham has recd a Letter from Martinique informing him the combined Fleets fell to Leeward on the 5th July supposed for Jamaica thirty three or thirty six ships of the line and 12000 Troops they expected a reinforcement of a few thousand Troops more. If this account be true it is probable Jamaica will fall and that we may have them along our Coast.
					You are desired by some late resolutions to turn your thoughts towards the recovery of S. Carolina & Georgia as soon as the operations of the Campaign in this quarter have been executed. Gates’s and De Kalbs Letters represent the distresses of the Southern Department in a very gloomy light as to provisions and equipment. The virga Recruits when raised are ordered to join that army—if this inter⟨feres⟩ with your plans you should let us know it as they will not be ready to march untill the begining of next month. The Law past by the Legislature will probably bring into the Field about 3000. A Colonel or Major Pinkney of South Carolina writes Col. Motte a Delegate of that State that the Enemy are not more than 2500 strong at their Posts in the Country exclusive of Horse of which they have a strong Corps and about 800 or 1000 men in Charles Town—of our 2500 Militia not above 1500 had reached Hillsbor⟨ough⟩ in N. Carolina but Mr D. Jameson of the Virga privy Council writes us that many of the Deserters had been taken up and sent forward to Hillsborough. Caswell had abt 1200 Militia under him. Baylors and Blands Dragoons nearly equipt So that if they can get provisions sufficient and forage wch by this time it is probable they are furnished with they will be in condition to face the Enemy and I hope drive them into the Town.
					We have been greatly perplexed the last Week with General Greenes refusal to act in the Office of Quarter Master General unless the New System was totally repealed And he was allowed to conduct it under your direction in such manner as he thought most conducive to the public Service besides Congress were to request Pettit & Coxe to resume their Offices. If Genl Greene thought the New System wanted amendment and had pointed out the defect Congress wod have considered the matter and I doubt not wod have made the necessary alteration—But the manner of these demands made in such peremptory terms—at the moment of action when the Campaign was opened the Enemy in the Field and our ally waiting for Cooperation—has lessened Genl Greene not only in the Opinion of Congress but I think of the Public—and I question whether it will terminate with the acceptance of his refusal only. On Saturday Col. Pickering was appointed to the Office of Quarter Master General with the Rank of Colonel & the pay and Rations of a Brigadier General and to hold his place at the Board of War without pay or right to act while in the office of Quarter Master General. This

Gentlemans Integrity Ability and attention to Business will I hope not only prevent the evils to be apprehended from a change in so important a Department at this time but will I hope be able to reform Some of the abuses crept into that Business and lessen the amazing expenditure of the Department. He must if he accepts have a disagreeable office in the present State of our Finance but we must support him all we can. The promotion I lately mentioned has not taken place though if we take up the Business I suppose it will be done as M. is the oldest Colonel and Gates is the only Major General belonging to Virga and the State has a right to two but I see no occasion of stir⟨ing⟩ in it at present as if taken up it must be upon the general principle of promotion and then not only Virga but Maryland and other States will expect to partake of the same privilege of bringin⟨g⟩ forward their officers—when I believe there are few States whose lines are so full as to justify the promotions. I am Dr Sr Yr aff. hum: Servt
					
						Jos: Jones.
					
				